Citation Nr: 0104409	
Decision Date: 02/13/01    Archive Date: 02/20/01

DOCKET NO.  99-19 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to restoration of Dependency and Indemnity 
Compensation (DIC) benefits as the surviving spouse of the 
veteran for a period prior to October 1998.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel



INTRODUCTION

The veteran had over 25 years of active military service 
concluding in September 1963.  He died in October 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating determination 
of the Roanoke Department of Veterans Affairs (VA) Regional 
Office (RO).


FINDINGS OF FACT

1.  The appellant and the veteran were married in January 
1946 and remained married until the veteran's death in 
October 1963.  

2.  The appellant was awarded VA DIC benefits as the 
surviving spouse of the veteran.

3.  DIC benefits were discontinued in April 1971 following 
the appellant's remarriage.

4.  The appellant's second marriage was terminated by the 
death of her spouse in November 1992.  

5.  In July 1995, the appellant married her third spouse, and 
she remains married.

6.  On June 9, 1998, 38 U.S.C.A. § 1311 was amended to allow 
for resumption of DIC benefits for a surviving spouse who 
remarries after the death of the veteran upon termination of 
the subsequent marriage.

7.  The June 9, 1998, legislative amendment to 38 U.S.C.A. 
§ 1311 expressly provides that no payments may be made by 
reason of the amended section for any month prior to October 
1998.


CONCLUSION OF LAW

Entitlement to payment of DIC benefits for the period prior 
to October 1, 1998 is not warranted.  38 U.S.C.A. §§ 103, 
5110, 1311 (West 1991 & Supp. 2000); 38 C.F.R. § 3.55 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The basic facts in this case are not in dispute.

The record reflects that the appellant and veteran were 
married in January1946. Their marriage ended with the 
veteran's death in October 1963.  The appellant was 
thereafter awarded VA DIC benefits.  These benefits were 
terminated in April 1971 when the RO received notification of 
the appellant's remarriage following the death of the 
veteran.  The appellant's second marriage was terminated by 
the death of her spouse in November 1992.  In July 1995, the 
appellant married her third, and current spouse.

The appellant's claim for VA DIC benefits as the unremarried 
widow of the veteran was received in September 1998.  In a 
December 1998 letter from the RO, the appellant was notified 
of the denial of her claim for VA DIC benefits on the basis 
that DIC benefits could not have been paid prior to October 1 
1998, and that the appellant had remarried on July 15, 1995.  
In her January 1999 notice of disagreement and September 1999 
substantive appeal, the appellant indicated that she was only 
requesting DIC benefits for the period of time between the 
death of her second husband and the date of marriage to her 
third husband. 

In January 2001, the appellant appeared before the 
undersigned Board Member.  At the time of her hearing, the 
appellant again expressed her belief that she should receive 
DIC benefits from November 27, 1992, to July 14, 1995, the 
date following the death of her second husband, to the date 
of her marriage to her third and present husband.  

For purposes of basic entitlement to DIC benefits as a 
"surviving spouse" of a veteran, a claimant must be " . . . 
a person of the opposite sex who was the spouse of a veteran 
at the time of the veteran's death . . . and who has not 
remarried."  38 U.S.C.A. § 101(3) (West 1991 & Supp. 2000); 
38 C.F.R. § 3.50 (1999).  Thus, when a DIC-eligible claimant 
remarries, this individual no longer meets the criteria of a 
surviving spouse and is no longer entitled to DIC benefits.  
See VAOPGCPREC 3-95, paragraph 2.

Prior to November 1990, the provisions of 38 U.S.C.A. 
§ 103(d) and 38 C.F.R. § 3.55(a)(4) allowed for restoration 
of VA death benefits to surviving spouses whose benefits had 
been terminated because of remarriage upon termination of the 
disqualifying marriage by a death, divorce, annulment, or if 
the remarriage was declared void.  These provisions were 
amended by the Omnibus Budget Reconciliation Act of 1991, 
Pub. L. No. 101-508, § 8004, 104 Stat. 1388- 348 (Nov. 5, 
1990), to create a permanent bar to restoration of VA death 
benefits for those surviving spouses whose disqualifying 
marriage had been terminated by divorce and whose claim for 
restoration of benefits was not filed before November 1, 
1990.  This statutory bar was later amended to allow 
restoration of VA death benefits for those surviving spouses 
whose disqualifying remarriages were terminated by a divorce 
proceeding which had been initiated prior to November 1, 
1990.  See Veterans Benefit Act of 1992, Pub. L. No. 102- 
568, § 103, 106 Stat. 4320, 4322 (Oct. 29, 1992).

On June 9, 1998, Section 8207 of HR 2400 (Public Law 105-178) 
was signed. Subsection (e) of Section 8207 reinstated the 
pre-1990 rules for the restoration of eligibility for DIC 
benefits under 38 U.S.C.A. § 1311, noting that a surviving 
spouse who remarries after the death of a veteran can be 
reinstated as surviving spouse, for the purposes of being 
eligible for restoration of DIC benefits, when that 
subsequent marriage terminates.  The law precludes payment 
under 38 U.S.C.A. § 1311(e) for any month prior to October 
1998.  The amended statute specifically provides that:

(1) The remarriage of the surviving 
spouse of a veteran shall not bar the 
furnishing of dependency and indemnity 
compensation to such person as the 
surviving spouse of the veteran if the 
remarriage is terminated by death, 
divorce, or annulment unless the 
Secretary determines that the divorce or 
annulment was secured through fraud or 
collusion.

(2) If the surviving spouse of a veteran 
ceases living with another person and 
holding himself or herself out openly to 
the public as that person's spouse, the 
bar to granting that person dependency 
and indemnity compensation as the 
surviving spouse of the veteran shall not 
apply.

(3) The first month of eligibility for 
payment of dependency and indemnity 
compensation to a surviving spouse by 
reason of this subsection shall be the 
later of the month after:

(A) the month of the termination of such 
remarriage, in the case of a surviving 
spouse described in paragraph (1); or

(B) the month of the cessation described 
in paragraph (2), in the case of a 
surviving spouse described in that 
paragraph.

(b) EFFECTIVE DATE - No payment shall be 
made by reason of 38 U. S. C. § 1311(e) 
for any month before October 1998.

Public Law No. 105-178, § 8207 (June 9, 1998).

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the claimant applies unless Congress provides otherwise.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Because the 
appellant's claim was filed before the regulatory change 
occurred, the Board must undertake a three-part analysis:  1) 
Determine whether the intervening change is more favorable to 
the claimant, which may require application of each version 
of the regulations to the facts of the case; 2)  If the 
amendment is more favorable, application of that provision 
for the periods from and after the effective date of the 
regulatory change; 3) Application of the prior regulation for 
periods preceding the effective date of the regulatory 
change. VAOPGCPREC 3-2000 (2000); See Karnas, 1 Vet. App. at 
311 (1991); 38 C.F.R. § 3.114(a) (2000).

Following a detailed review of the claims folder, the Board 
finds that restoration of DIC benefits is not warranted under 
either the "old" or the "new" regulations.  The Board further 
determines that neither the "old" nor the "new" regulation 
provides any material advantage to a claimant situated as is 
the appellant.  Accordingly, the Board concludes that neither 
the "old" nor the "new" regulations regarding the restoration 
of eligibility for DIC benefits are more favorable to the 
appellant in this case.

Under the law in effect prior to October 1998, the remarriage 
of an otherwise qualified surviving spouse of a veteran was a 
bar to receipt of DIC unless the remarriage was terminated 
prior to November 1, 1990, or terminated by legal proceedings 
commenced prior to November 1, 1990, or if the remarriage was 
void or annulled by a court of proper authority (unless the 
annulment was secured through fraud or collusion).  See 
38 U.S.C.A. § 103(d) (West 1991); 38 C.F.R. § 3.55(a) (1997); 
see also Omnibus Budget Reconciliation Act of 1990, Pub. L. 
No. 101-508, § 8004, 104 Stat. 1388-343 (1990); Veterans' 
Benefits Programs Improvement Act of 1991, Pub. L. No. 102- 
86, § 502, 105 Stat. 414, 424 (1991); Veterans' Benefits Act 
of 1992, Pub. L. No. 102-568, § 103, 106 Stat. 4320, 4322 
(1992); Owings v. Brown, 8 Vet. App. 17, 19-20 (1995), aff'd, 
86 F.3d 1178 (Fed. Cir. 1996) (table) (setting out the pre 
November 1, 1990, version of 38 U.S.C.A. § 103(d), and 
subsequent amendments thereto).

Because the appellant's second marriage was not legally 
terminated prior to November 1, 1990, nor had legal 
proceedings to terminate the marriage commenced prior to 
November 1, 1990, she is barred from receiving DIC benefits 
as the surviving spouse of the veteran under the law as it 
existed prior to October 1998.  38 U.S.C.A. § 103(d) (West 
1991); 38 C.F.R. § 3.55 (1997).  Congress provided no 
exceptions to the controlling legal criteria under that law, 
and the Board has no authority to disregard the specific 
congressionally enacted limitation on the reinstatement of 
DIC benefits following the termination of remarriage, as it 
then existed. See 38 U.S.C.A. § 7104 (West 1991).  
Consequently, the Board concludes that the appellant is not 
entitled to reinstatement of DIC benefits under the law as it 
existed prior to October 1998.

Under the law in effect since October 1998, the remarriage of 
the surviving spouse of a veteran shall not bar the 
furnishing of dependency and indemnity compensation to such 
person as the surviving spouse of the veteran if the 
remarriage is terminated by death, divorce, or annulment 
unless the Secretary determines that the divorce or annulment 
was secured through fraud or collusion.  See 38 U.S.C.A. § 
1311(e) (West 1991 & Supp. 2000); 38 C.F.R. § 3.55(a)(2000).

While the Board appreciates the appellant's frustration and 
her equitable arguments, it has no authority to award a 
monetary payment unless specifically authorized by law.  OPM 
v Richmond, 496 U.S. 414, 416 (1990) (holding that payments 
of money from the Federal Treasury are limited to those 
authorized by statute).  Where the law is dispositive, the 
claim should be denied because of the absence of legal merit.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  Therefore, the 
Board has no alternative but to deny the appellant's appeal 
as she does not meet the legal criteria for payment of DIC 
benefits for a period prior to October 1998, under either the 
"old" or "new" regulations.


ORDER

Entitlement to restoration of DIC benefits prior to October 
1998 is denied.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

